ON APPLICATION FOR READMISSION
PER CURIAM.
| TThis proceeding arises out of an application for readmission filed by petitioner, Craig Hunter King, a disbarred attorney.
UNDERLYING FACTS AND PROCEDURAL HISTORY
Petitioner was convicted of a felony criminal offense in 2007 and was subsequently charged with professional misconduct stemming from the conviction. Petitioner was placed on interim suspension on June 26, 2007. On January 8, 2010, this court rendered an order disbarring petitioner retroactive to the date of his interim suspension. In re: King, 09-1560 (La.1/8/10), 33 So.3d 873.
In December 2012, petitioner filed an application for readmission with the disciplinary board, alleging he has complied with the readmission criteria set forth in Supreme Court Rule XIX, § 24(E). The *460Office of Disciplinary Counsel (“ODC”) took no position regarding the application for readmission. Accordingly, the matter was referred for a formal hearing before a hearing committee.
Following the hearing, the hearing committee recommended that petitioner be readmitted to the practice of law. Neither petitioner nor the ODC objected to the hearing committee’s recommendation.
After considering the record in its entirety, we agree with the committee that there is clear and convincing evidence of petitioner’s compliance with the readmission criteria. Nevertheless, we find further precautions are warranted to | Jnsure that the public will be protected upon petitioner’s return to practice. See Supreme Court Rule XIX, § 24(J). Accordingly, we will order that petitioner be conditionally readmitted to the practice of law, subject to a one-year period of probation governed by the following conditions:
1. During the probationary period, petitioner shall attend and successfully complete the Louisiana State Bar Association’s Ethics School program.
2. Petitioner shall request that the ODC appoint a practice monitor to supervise his professional activities during the probationary period, including his compliance with trust account rules, accounting procedures, and office management procedures. Petitioner shall comply with all reasonable requests of his practice monitor.
3. Petitioner shall cooperate with the ODC, and shall comply with any and all requirements imposed upon him by the ODC.
Should petitioner fail to comply with these conditions, or should he commit any misconduct during the period of probation, his conditional right to practice may be terminated immediately, or he may be subjected to other discipline pursuant to the Rules for Lawyer Disciplinary Enforcement, as appropriate.
DECREE
Upon review of the recommendation of the hearing committee, and considering the record, it is ordered that Craig Hunter King, Louisiana Bar Roll number 19945, be immediately readmitted to the practice of law in Louisiana, subject to the conditions set forth herein. All costs of these proceedings are assessed against petitioner.
VICTORY, J., concurs.
GUIDRY and CLARK, JJ., dissents and would deny readmission.